Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8 line 2, there is no antecedent basis for "said at least one semi-closed sipe".  In claim 8 line 2, it is suggested to change "said at least one semi-closed sipe is inclined" to --the first semi-closed sipe and the second semi-closed sipe are--. 
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

5)	Claims 1-2, 4-6, 8, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews (US 2008/0066841) in view of Xue (US D762557), Neroni et al (US D781782) and Yamaguchi et al (US 5,814,169) and optionally further in view of at least one of Japan 046 (JP 2010-126046) and Japan 510 (JP 08-072510).
	Mathews discloses a pneumatic tire comprising: a tread portion provided with a plurality of main grooves (2, 3, 4) extending continuously in the tire circumferential direction, and a first land portion (7) divided by the main grooves (2, 3, 4), the first land portion (7) comprising a plurality of first blocks divided by a plurality of first lateral grooves (11)  extending across the entire width of the first land portion (7), each of the first lateral grooves (11) provided with a first tie bar (14) raising from a part of the groove bottom excluding end portions on both sides in the tire axial direction, the first blocks each having a first longitudinal edge and a second longitudinal edge which extend in the tire circumferential direction on both sides in the tire axial direction, and the first blocks each provided with a first sipe (20) inclined with respect to the tire axial direction to one direction over its entire length from the first longitudinal edge to the second longitudinal edge, each of the first sipes (20) comprising a first portion extending from the first longitudinal edge, a second portion extending from the second longitudinal edge, and a third portion between the first portion and the second portion, and the angle of the third portion with respect to the tire axial direction is greater than the angle of the first portion with respect to the tire axial direction and the angle of the 
	As to claims 1, 8 and 10, it would have been obvious to one of ordinary skill in the art to provide Matthews's tire tread such that, with respect to each central block (first block), each of the block pieces is provided with a first semi-closed sipe and a second semi-closed sipe which are extended from the first or second longitudinal edge of the block and terminated within the first block without being connected to the first sipe (claim 1), said at least one semi-closed sipe is inclined with respect to the tire axial direction to the same direction as the first sipe (claim 8), the second semi-closed sipe is disposed between the first sipe and the first semi-closed sipe, and the axial length of the second semi-closed sipe is smaller than the axial length of the first semi-closed sipe claim 10) since (1) it is well known / conventional per se in the tire art, as evidenced by Xue [title, FIGURE 4] and Neroni et al [title, FIGURE 7] to provide a tire tread having blocks such that a block comprises a both end open zigzag sipe and one end open sipes; one of ordinary skill in the art readily appreciating that effective edge length for improving traction / braking performance is increased by using a both end open zigzag sipe and one end open sipes a block and (2) Yamaguchi et al teaches providing a tire one end open sipes to increase effective edge length to enhance performance on ice [FIGURES 2D, 2F].  With respect to claim 10, Yamaguchi et al [FIGURES 2D, 2F] shows using different length one end open sipes on both sides of the block. 
	As can be seen from Mathews' FIGURE 2, the first tie bar is located only in the middle of lateral groove 11 such that end portions are excluded on both sides in the tire axial direction.  IN ANY EVENT: As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Mathews' tire such that first tie bar 14 in lateral groove 11 excludes end portions on both sides in the tire axial direction since (1) Mathews teaches providing a tie bar 14 in the middle of a lateral groove 11 between adjacent central blocks in a tire tread such that the tie bar 14 tapers off toward the adjacent circumferential grooves [FIGURE 2, paragraph 16] and (2) (A) Japan 046 teaches providing a tie bar 4 in a lateral groove 5 between adjacent blocks in a tire tread such that the tie bar 5 is located only in the middle of the lateral groove 5 (thereby excluding the end portions) and has a length of 50-70% of the length of the lateral groove to improve steering stability [FIGURES 1-4, machine translation] and/or (B) Japan 510 teaches providing a tie bar 25 in a lateral groove Y2 between adjacent blocks in a tire tread such that the tie bar 25 is located only in the middle of the lateral groove Y2 (thereby excluding the end portions) and has a length of 20-70% of the length of the lateral groove to improve rigidity while maintaining drainage, reduce pattern noise and improve steering stability [FIGURES 1, 2, 8, 10B, machine translation].
	As to claim 2, each first lateral groove 11 comprises a bent portion [FIGURE 1].

	As to claim 5, the third portions (central portions) of the sipe 20 are disposed within the axial extent of the first tie bars 14 [FIGURES 1-2].
	As to claim 6, it would have been obvious to one of ordinary skill in the art to provide Mathews' tire tread such that the first tie bar 14 is provided with a groove-bottom sipe extending along the longitudinal direction of the first lateral groove since Japan 510 teaches providing a sipe 27 in the tie bar 25 in the lateral groove Y2 between adjacent blocks to moderately relax rigidity to improve ground contact [FIGURES 1, 2, 8, 10B, machine translation].
	As to claim 21, it would have been an obvious alternative to one of ordinary skill in the art to provide Mathew's tire such that the tread comprises five rows of blocks (instead of four rows of blocks), the tread thereby having first blocks on the tire equator as claimed since Yamaguchi teaches providing a block pattern tire tread with four circumferential grooves separating five block rows including a center block row on the tire equator [FIGURE 1]; one of ordinary skill in the art readily appreciating that using four circumferential grooves improves wet performance of the tire. 
6)	Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mathews (US 2008/0066841) in view of Xue (US D762557), Neroni et al (US D781782) and Yamaguchi et al (US 5,814,169) and optionally further in view of at least one of Japan 046 (JP 2010-126046) and Japan 510 (JP 08-072510) as applied above and further in view of at least one Japan 023 (JP 2001-294023) and Europe 882606 (EP 882606).

	As to claim 33, Mathews teaches providing tie bars in shoulder lateral grooves (third lateral grooves) in the shoulder block rows FIGURES 1-2].
ALLOWABLE SUBJECT MATTER
7)	Claims 23-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 23, the prior art fails to render obvious further modifying Mathews (US 2008/0066841) such that the tread is provided with second lateral grooves extending axially outwardly from the crown main grooves to the shoulder main grooves and inclined with respect to the tire axial direction to the same direction as the first 
	As to claims 31 and 32, the prior art fails to render obvious further modifying Mathews (US 2008/0066841) such that the depth d2 from the open top of the first lateral groove to the first tie bar is constant over the entire length L4 of the first tie bar along the first lateral groove, and in a range from 0.60 to 0.80 times the maximum groove depth dl of the first lateral groove.
Remarks
8)	Applicant’s arguments with respect to claims 1-2, 4-6, 8, 10, 21-22 and 33 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	In view of applicant's statement on page 9 of the response filed 11-25-20,
US 2018/0290498 has been removed as prior art under 35 USC 102(a)(2).
9)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 22, 2021